DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
The indicated allowability of claim 4 is withdrawn in view of the newly discovered reference(s) to Kim (WO2020190569).  Rejections based on the newly cited reference(s) follow.
Claims 9-10, 12-13 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 16-17 are allowed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (U.S. Publication No. 2021/0149150) in view of Kim (WO2020190569).  Park teaches a camera module, comprising: a housing 100; a carrier 300 coupled to the housing and configured to move in an optical axis direction (z direction, fig. 2, paragraph 82); a frame 500 coupled to the carrier and configured to move in a first axis direction(y direction, fig 2), perpendicular to the optical axis direction (fig. 2 and paragraph 86); a lens holder 400/410 coupled to the frame and configured to move in a second axis direction (x direction fig. 2), perpendicular to the optical axis and the first axis; an autofocusing (AF) ball bearing 310 disposed between the housing and the carrier; and an optical image stabilization (OIS) ball bearing 510/520 disposed on either one or both of the carrier and the frame, and the frame and the lens holder (fig. 2).  Park teaches the salient features of the claimed invention except for wherein either one or both of the AF ball bearing and the OIS ball bearing have an elastic modulus of 20 GPa or less, and contain a polymer material containing an inorganic filler. Kim teaches that ball bearings 170 used in a camera apparatus may be made from a polymer comprised dicarboxylic acids (claim 1, paragraphs 1, 4, 18 and 20) containing an inorganic filler (mineral filler, paragraphs 11, such as talc, mica, silica [all are inorganic], paragraph 30). Paragraph 14 teaches the elastic modulus may be 5000 MPA to 30000MPa which encompasses applicant’s claimed range of 20 Gpa or less. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize the features of Kim for the purpose of reducing “dents” on the surfaces of camera modules. 
Regarding claim 2, polymers comprised of dicarboxylic acids are organic polymers. Regarding claim 3, the dicarboxylic acid and polyester (see claims 13-14 of Kim) polymer is at least a thermo plastic. Polyester is at least a thermoplastic.  Regarding claims 5-6, Park teaches a focus adjustment coil 210 disposed on one surface of the housing, and a focus adjustment magnet 600, disposed opposite to the focus adjustment coil (paragraph 48), provided on the carrier, wherein the AF ball bearing 310 is disposed on both sides of the focus adjustment coil and the focus adjustment magnet (see fig 2 which depicts 3 pairs of ball bearings 310 where each pair is on both sides of the focus adjustment coil and the focus adjustment magnet.  Regarding claim 14, the OIS ball bearing comprises a first ball bearing 520 disposed between the carrier 300 and the frame 500, and a second ball member 510 disposed between the frame 500 and the lens holder 400.  The applicant is directed to review figure 2.

Claims 7-8 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (U.S. Publication No. 2021/0149150) in view of Kim (WO2020190569) and further in view of Yu (CN111045185).  Park in view of Kim teaches the salient features of the claimed invention except for wherein a second AF ball bearing having a smaller size than the first AF ball bearing. Yu teaches that it was known to provide a second ball bearing 1402 that is smaller in size that a first (and third) ball bearing 1401 (and 1403). The applicant is directed to review both figure 2 as well as paragraph 100.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize the features of Yu for the purpose of ensuring the larger ball bearing(s) smoothly slide. Regarding claim 8 there are a predetermined number (three) of the first AF ball bearing and the second AF ball bearing are respectively disposed on one side of the focus adjustment coil and the focus adjustment magnet. Regarding claim 11 there are a predetermined number (three) of the first AF ball bearing and the second AF ball bearing are respectively disposed on another side of the focus adjustment coil and the focus adjustment magnet. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5-8, 11 and 14 have been considered but are moot because the new ground of rejection now relies on Park (U.S. Publication No. 2021/0149150) in view of Kim (WO2020190569). Kim was cited by the applicant in the IDS of March 16, 2022.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E MAHONEY whose telephone number is (571)272-2122. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER E MAHONEY/Primary Examiner, Art Unit 2852